Fourth Court of Appeals
                               San Antonio, Texas
                                   December 13, 2017

                                   No. 04-16-00513-CR

                                   William B. EAKLE,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR10789
                     Honorable Kevin M. O'Connell, Judge Presiding


                                     ORDER

Sitting:     Sandee Bryan Marion, Chief Justice
             Marialyn P. Barnard, Justice
             Luz Elena D. Chapa, Justice

    The Appellant’s Motion for Extension of Time to File Motion for Rehearing is hereby
GRANTED. Time is extended to December 22, 2017.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of December, 2017.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court